Conviction is for possession of liquor in containers not showing that the tax to the state had been paid. Punishment is assessed at a fine of $100.00.
The record is before us without a statement of facts, bills of exception, or judgment of conviction. In the absence of a judgment of conviction, this Court is without jurisdiction to hear and determine matters presented for review.
The attempted appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.